DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the recitation of “a recording medium” (line 16) refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 2014/0063162 A1) in view of Ito et al. (US 2018/0281479 A1).
Iijima teaches the following claimed limitations:
Regarding claim 1, a recording device (multi-function peripheral 10 as one example of an image recording apparatus, FIGs. 1-2), comprising:
a recording unit configured to perform recording on a recording medium (recording unit 24, recording sheet 12, FIG. 2);
a first transport path in which the recording medium is transported in a first direction during recording by the recording unit (first conveyance path 65, conveying direction 15, FIG. 2);
a second transport path that is coupled to the first transport path in a position downstream of the recording unit in the first direction (second conveyance path 67 coupled to first conveyance path 65 at reversible roller pair 43, FIG. 2), and in which the recording medium, on which recording was performed by the recording unit, is transported in a second direction different from the first direction in a path different from the first transport path (conveying direction 16, FIG. 2);
a first discharge roller pair disposed in a position upstream in the first direction from a coupling position of the first transport path with the second transport path (output roller pair 66 disposed upstream of coupling position at the reversible roller pair 43, FIG. 2), and configured to sandwich the recording medium on which recording was performed by the recording unit, and transport the recording medium in the first direction (each of the roller pairs 59, 66, 43 is rotated in a state in which the recording sheet 12 being conveyed in the first conveyance path 65 is nipped, [0040], FIG. 2);
a second discharge roller pair disposed in the coupling position or disposed downstream of the coupling position in the first direction (reversible roller pair 43 at the coupling position, FIG. 2), configured to sandwich the recording medium, and apply a transport force in the first direction to the recording medium in the first transport path and a transport force in the second direction to the recording medium in the second transport path (the rotation of the reversible roller pair 43 in the second rotational direction conveys the recording sheet 12 in the conveying direction 15, and the rotation of the reversible roller pair 43 in the first rotational direction conveys the recording sheet 12 in the direction reverse to the conveying direction 15, [0058], FIG. 2), and the second discharge roller pair being formed of a second discharge driving roller and a second discharge driven roller (the reversible roller pair 43 is constituted by a reversible roller 45 and a spur 46, [0039], FIG. 2);
a first driving motor configured to drive the first discharge driving roller (the output roller 62 is rotated by receiving the driving force from the conveyor motor 71, [0040], FIG. 5); and
a movement mechanism configured to move the second discharge roller pair to a sandwiching state where the second discharge driving roller and the second discharge driven roller sandwich the recording medium, and to a separated state where the second discharge driving roller and the second discharge driven roller are separated (state switching mechanism 140, [0042]-[0051], FIG. 3), wherein
the second discharge roller pair is in the separated state in a part of a period in which the recording medium is transported (part of a processing period from start of feeding of the medium to end of discharging of the medium, FIG. 6).
Regarding claim 2, in the part of the period, the second discharge roller pair is in the separated state in a period in which recording is performed on the recording medium by the recording unit (the microcomputer 130 at S160 controls the state switching mechanism 140 to switch the reversible roller pair 43 from the first state to the second state, [0097], FIGs. 6, 13, recording is performed in the processing period which starts from feeding of the medium to end of discharging of the medium).
Regarding claim 3, after recording on the recording medium by the recording unit ends, the second discharge roller pair moves from the separated state to the sandwiching state, and applies a transport force in the first direction or applies a transport force in the second direction (the reversible roller pair is switched from the first state to the second state before the image recording is started for the sheet, [0010], when the reversible roller 45 continue to be rotated in the second rotational direction in this state, the recording sheet 12 is conveyed, [0058], if the roller 45 is in the separated state during the image recording, roller 45 would have to be switched to the nip state in order to convey sheet 12).
Regarding claim 4, the second discharge roller pair is in the separated state in a period in which the first discharge roller pair applies a transport force in the first direction to the recording medium (a direction of conveyance of the recording sheet 12 conveyed through the first conveyance path 65 is switched between the output roller pair 66 and the reversible roller pair 43, [0041], during recording, roller pair 66 is not separated while the reversible roller pair 43 could be separated).
Regarding claim 5, the second discharge roller pair moves from the separated state to the sandwiching state in a period in which the first discharge roller pair applies a transport force in the first direction to the recording medium (a direction of conveyance of the recording sheet 12 conveyed through the first conveyance path 65 is switched between the output roller pair 66 and the reversible roller pair 43, [0041], after recording, the reversible roller pair 43 is switched to a contact state to convey the sheet 12).
Regarding claim 7, the second discharge roller pair moves from the sandwiching state to the separated state in a period in which the first discharge roller pair applies a transport force in the first direction to the second recording medium (the microcomputer 130 at S160 controls the state switching mechanism 140 to switch the reversible roller pair 43 from the first state to the second state, [0097], FIGs. 6, 13, recording is performed in the processing period which starts from feeding of the medium to end of discharging of the medium).
Iijima does not teach the following claimed limitations:
Further regarding claim 1, a second driving motor configured to drive the second discharge driving roller.
Regarding claim 6, the recording unit performs recording on a second recording medium different from the recording medium in a period in which the second discharge roller pair applies a transport force in the second direction to the recording medium.
Ito et al. teach the following claimed limitations:
Further regarding claim 1, a second driving motor configured to drive the second discharge driving roller (second conveying motor 72 are selectively transmitted to the reversing roller 45, [0061], FIGs. 3-5) for the purpose of rotating the roller in the reverse rotational direction.
Further regarding claim 6, the recording unit performs recording on a second recording medium different from the recording medium in a period in which the second discharge roller pair applies a transport force in the second direction to the recording medium (the first sheet P1 is conveyed along the second conveying passage 67 in the second conveying direction D2 and the second sheet P2 is conveyed along the first conveying passage 65 in the first conveying direction D1, [0130], FIG. 9) for the of simultaneously performing double-sided printing of two sheets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a second driving motor configured to drive the second discharge driving roller; the recording unit performs recording on a second recording medium different from the recording medium in a period in which the second discharge roller pair applies a transport force in the second direction to the recording medium, as taught by Ito et al., into Iijima for the purpose of rotating the roller in the reverse rotational direction; simultaneously performing double-sided printing of two sheets.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 8-9 is the inclusion of the limitations of the recording, according to claim 1, that include the movement mechanism includes an eccentric cam, and a slide cam configured to interlock with the eccentric cam, and a surface of the slide cam slidably moves in contact with a rotary shaft of the second discharge driven roller, and thus the second discharge driven roller moves to the sandwiching state and the separated state with respect to the second discharge driving roller.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853